Citation Nr: 0005109	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-47 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tarsal tunnel 
syndrome of the left foot secondary to the veteran's service-
connected left knee disability.

2.  Entitlement to an increased rating for the veteran's 
service-connected lumbosacral strain with limited motion, 
currently rated 40 percent disabling.

3.  Entitlement to an effective date earlier than August 12, 
1997, for the 40 percent disability rating of the veteran's 
service-connected lumbosacral strain.

4. Entitlement to an increased rating for the veteran's 
service-connected left knee injury, status post anterior 
cruciate ligament reconstruction with degenerative changes, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1979, and from January 1982 to August 1994.

The Board of Veterans' Appeals (Board) notes that a claim of 
entitlement to service connection for a heart disability 
manifested by palpitations was raised by the veteran in 
October 1994, was denied by the Department of Veterans 
Affairs (VA) Regional Office (RO) in August 1995, and an 
appeal of that denial was commenced by the veteran when she 
filed a notice of disagreement in July 1996.  She was 
provided a Statement of the Case (SOC) addressing that claim 
in August 1996, but did not perfect an appeal of that claim 
by filing a substantive appeal addressing it within one year 
from August 1995, or within 60 days from August 1996.  The 
veteran claimed service connection for hiatal hernia in 
October 1994.  That claim was granted, and the disability was 
assigned a noncompensable disability rating.  The veteran 
expressed her disagreement with that initial rating, was 
provided a SOC addressing her claim for a higher rating, but 
did not file a substantive appeal addressing that claim.  In 
December 1999 the Board notified the veteran and her 
representative of its intent to address the matters of the 
adequacy and timeliness of the substantive appeals regarding 
the cardiovascular and hiatal hernia claims, and provided her 
the opportunity to address those matters prior to the Board's 
review.  In a letter dated in January 2000 the veteran's 
representative indicated that those claims were not in 
appellate status, as they had been resolved.  Accordingly, 
those claims will not be addressed in this decision.  



FINDINGS OF FACT

1.  No competent evidence of a current diagnosis of tarsal 
tunnel syndrome of the left foot has been submitted.  

2.  The veteran's service-connected lumbosacral strain with 
limited motion causes symptoms comparable with severe 
lumbosacral strain, limitation of forward bending in the 
standing position, loss of lateral motion with osteo-
arthritic changes, and narrowing or irregularity of joint 
space.  There is no evidence of additional functional loss 
due to pain confirmed by pathology.  

3.  The medical evidence did not support a rating of more 
than 10 percent for the veteran's service-connected 
lumbosacral strain with limited motion until August 12, 1997.  

4.  The veteran's service-connected left knee injury status 
post anterior cruciate ligament reconstruction with 
degenerative changes causes symptoms comparable with a 
noncompensable limitation of motion and tenderness on 
palpation of the patella.  There is no evidence of additional 
functional loss due to pain confirmed by pathology.  

5.  The medical evidence has not supported a rating of more 
than 10 percent for the veteran's service-connected left knee 
injury status post anterior cruciate ligament reconstruction 
with degenerative changes at any time during the pendency of 
this appeal.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for tarsal tunnel syndrome of the left foot has 
not been presented.  38 U.S.C.A. § 5107 (West 1991).  

2.  A disability rating of more than 40 percent for the 
veteran's service-connected lumbosacral strain with limited 
motion is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-
5010, 5292-5295 (1999).  

3.  An effective date earlier than August 12, 1997, for the 
40 percent disability rating of the veteran's service-
connected lumbosacral strain with limited motion is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §3.400 
(1999).  

4.  A disability rating of more than 10 percent for the 
veteran's service-connected left knee injury status post 
anterior cruciate ligament reconstruction with degenerative 
changes is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-
5010, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Laws and Regulations

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Generally, for a 
claim to be well grounded, a claimant must submit each of the 
following: (1) a medical diagnosis of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  Until 
a well-grounded claim has been presented, VA has no duty to 
assist a claimant.  Morton v. West, 12 Vet. App. 477 (1999), 
mot. for en banc review den'd July 28, 1999.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Like all claims, a claim 
for secondary service connection must be supported by 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  With regard to a claim for secondary 
service connection, a claimant must provide competent 
evidence that the secondary condition was caused by the 
service-connected condition.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).  Jones v. West, 12 Vet. App. 383 (1999).

VA has adopted a schedule of ratings of reductions in earning 
capacity from specific injuries.  The ratings shall be based, 
as far as practicable, upon the average impairment of earning 
capacity resulting from such injuries in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises 
as to which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize the actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application to each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate 10 percent with x-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups, and rate 20 percent disabling with 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations.  The Note to that Diagnostic Code also 
provides that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Code 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the lumbar spine is rated 10 percent 
disabling when the limitation is slight.  When the limitation 
is moderate, it is rated 20 percent disabling.  A 40 percent 
rating is warranted when limitation is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Diagnostic Codes 5294 and 
5295 address sacro-iliac injury and weakness, and lumbosacral 
strain, respectively, and provide a higher rating of 40 
percent for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent rating is warranted for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent rating is warranted for 
symptoms comparable with characteristic pain on motion.  A 
noncompensable rating is assigned for slight subjective 
symptoms only.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury.  38 
C.F.R. § 4.20.  The Board must explain the reasons and bases 
for its choice of the diagnostic code used to rate the 
disability.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

With a disease, if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. 
§ 4.27.   

Unless specifically provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found but shall not be earlier than the date 
of receipt of its application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The regulation also provides that awards 
of increased ratings are effective the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  


Analysis

Entitlement to service connection for tarsal tunnel syndrome 
of the left foot
The veteran claimed service connection for tarsal tunnel 
syndrome of the left foot in October 1994, and the RO 
developed that claim as one seeking service connection on a 
direct basis.  In July 1996 the veteran asserted that the 
left foot disability was secondary to her service-connected 
left knee disability.  Service connection for the foot was 
denied because the veteran did not submit evidence that she 
currently has tarsal tunnel syndrome of the left foot.  

As noted above, a veteran must present a well-grounded claim 
of entitlement to a benefit before VA has a duty to assist 
her in developing that claim, whether she seeks service 
connection on a direct basis or on the basis that the alleged 
disability is secondary, or proximately related to, a 
service-connected disability.  Morton.  In this case, the 
veteran asserts she suffers from tarsal tunnel syndrome.  She 
has not established that she is medically trained, however.  
As a layperson she is qualified only to provide competent 
evidence of the symptoms she experiences, not of the 
diagnosis of a disease or injury, or of a nexus between a 
current diagnosis and an in-service disease or injury.  
Falzone v. Brown, 8 Vet. App. 398 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, her own diagnosis of the presence 
of a current disability is not competent evidence of such 
disability.  

The VA examination performed in 1995 was done without the 
benefit of medical records, so any opinions offered in that 
examination regarding matters concerning inservice symptoms 
or regarding a nexus between current disability and service 
would be of little probative value.  However, information 
found in that examination regarding findings on the date of 
that examination may still provide probative evidence of 
whether the veteran had any disabilities at that time.  The 
report of x-rays taken at that time characterized x-ray 
findings of the anterior-posterior and lateral left ankle as 
normal.  The examiner noted the left foot was symmetrical in 
soft tissue and bony structure, and range of motion of the 
foot, ankle and toes was within normal limits.  No pain to 
palpation was elicited on the metatarsal heads, plantar 
fascia, heel pad or the Achilles insertion.  Private medical 
records dated in 1996 note the veteran's reports of numbness 
along the tarsal tunnel on her left foot with prolonged 
standing, but the report did not provide further information, 
such as a diagnosis, regarding tarsal tunnel syndrome.  A 
left foot disability was not discussed during the 1997 VA 
examination.  

The first requirement of a well-grounded claim is a medical 
diagnosis of a current disability, in this case, tarsal 
tunnel syndrome.  Caluza; Brammer.  To date there is no 
current medical diagnosis of such disability.  Based on the 
foregoing law and evidence, the Board concludes that a well-
grounded claim has not been presented, and service connection 
for tarsal tunnel syndrome of the left foot is denied. 

In the absence of a well-grounded claim, VA has no duty to 
assist.  Accordingly, any perceived or actual failure by VA 
to render the additional assistance requested by the 
veteran's representative, i.e., a medical examination, 
cannot, in the absence of a well-grounded claim, be legal 
error.  Morton.  

Entitlement to an increased disability rating for the 
veteran's 
service-connected lumbosacral strain with limited motion, 
currently rated 40 percent disabling
Service connection was granted for a back disability, 
characterized as degenerative changes of the lumbosacral 
spine, in an August 1995 rating decision.  The RO concluded 
the manifestations of disability did not include limitation 
of motion, but because there was x-ray evidence of 
degenerative changes the disability was combined with the 
left knee disability discussed below and together the two 
disabilities were assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  The veteran 
appealed that decision, asserting her back is more impaired 
than was represented by the 10 percent rating.  That claim 
for an increased original rating is well grounded, and VA has 
a duty to assist the veteran in the development the claim.  
38 U.S.C.A. § 5107; Morton.  

Following additional development that included an August 12, 
1997, VA compensation and pension examination, the RO denied 
an increased rating in July 1998, but then in December 1998 
found its July 1998 decision was clearly and unmistakably 
erroneous regarding the rating, and assigned a 40 percent 
rating under Diagnostic Code 5292-5295, effective August 
1997.  Although that increase represented a substantial grant 
of benefits, the United States Court of Veterans' Appeals 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...." AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The April 1995 VA examination appears to have been conducted 
without the benefit of the veteran's service medical records, 
as the examiner indicated she did not have the veteran's 
"medical records," and does not otherwise report that she 
reviewed the veteran's claims folder.  However, an August 
1997 VA examination was conducted by an examiner who reported 
she took advantage of the opportunity to review the veteran's 
claims folder, which the Board notes included the veteran's 
service medical records.  The examination report reflects the 
examiner reviewed the veteran's relevant past medical 
history, and noted the veteran's current complaints of pain 
that increased with bending, lifting more than 12 pounds, 
standing in one position for 10 minutes or more, sitting more 
than 30 minutes, stiffness upon waking, and reported flare-
ups of back pain once or twice per week usually of unknown 
origin.  The duration of the pain episodes varied from one to 
two days.  The examiner noted that the veteran takes no 
medication for her back, and walking does not cause pain.  

Upon examination, her carriage, posture, and gait were within 
normal limits.  She was able to walk on toes and heels, but 
could not squat.  The lumbosacral spine was in the midline.  
Forward bending was 45 degrees with no pain, lateral bending 
to the left and right was 20 degrees with no pain.  Straight 
leg raising sitting and supine was negative bilaterally.  
Both knee jerks and ankle jerks were equal, plus one.  
Plantars were downgoing, with no focal weakness noted.  X-
rays were interpreted to reveal mild degenerative changes at 
L5-S1.  The examiner's diagnosis regarding the lumbosacral 
spine was strain with limited motion, degenerative changes 
L5-S1.  The examiner did address the concerns addressed in 
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995), and 
38 C.F.R. §§ 4.40, 4.45:  she reported there is no additional 
loss of range of motion because of pain with use and with 
flare-ups, no weakness, no impaired endurance, and no 
incoordination.  

Private medical records include a November 1996 report 
prepared by Dr. K following a functional capacity evaluation.  
She indicated the veteran has a history of chronic back and 
left knee pain, and had extensive left knee surgery.  Dr. K 
indicated that the veteran had a markedly limited capacity to 
kneel or squat, and stair climbing should be minimal.  She 
added that the veteran is capable of performing sedentary 
work, primarily seated with an allowance of frequent position 
changes, and that she may lift, push or pull up to 15 pounds.  
Dr. K did not differentiate the extent to which those 
limitations were caused by the veteran's back disability as 
opposed to her left knee disability, however.  

The back disability is currently rated 40 percent disabling 
under Diagnostic Code 5295-5292.  Diagnostic Code 5292 
addresses limitation of motion of the lumbar spine, and 
provides no rating higher than 40 percent.  Diagnostic Code 
5295 addresses lumbosacral strain, and also affords no rating 
higher than 40 percent.  As required by law, the Board has 
also considered the possible application of other diagnostic 
codes under which a higher rating is potentially assignable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ratings 
higher than 40 percent are available under Diagnostic Codes 
5286 and 5289, but the rating criteria for such higher 
ratings require symptoms comparable with ankylosis of the 
spine, which is not present in this case.  Higher ratings are 
also available under Diagnostic Code 5285, but they require 
spinal cord involvement following fracture of a vertebra, 
which is not present here.  

The final possibly applicable diagnostic code is Diagnostic 
Code 5293, which provides a higher rating of 60 percent for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  The 
evidence in this case does not suggest the veteran suffers 
symptoms of lumbosacral strain that are comparable with the 
requirements for a 60 percent rating under Diagnostic Code 
5293.  Accordingly, a higher rating is not warranted.  

The Board acknowledges its duty to consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 where functional loss is alleged 
due to pain on motion.  DeLuca v. Brown, 8 Vet. App. 202, 
207-208 (1995).  While the provisions of 38 C.F.R. § 4.40 do 
not require separate ratings based on pain, the Board is at 
least obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this regard, while the Board 
acknowledges the veteran's subjective complaints of pain in 
her low back, the record indicates that functional impairment 
due to pain has already been considered by the RO in granting 
the presently assigned evaluations.  Further consideration of 
the veteran's complaints in this regard, without pathological 
findings of additional functional impairment, would therefore 
be duplicative.  

Entitlement to an effective date earlier than August 12, 
1997, 
for the 40 percent disability rating of the veteran's 
service-connected 
lumbosacral strain with limited motion.  
In a VA Form 21-4138, Statement in Support of Claim, dated in 
August 1998, the veteran asserted the effective date of the 
40 percent rating assigned for her back disability should be 
set in accordance with the date of receipt of her original 
claim of entitlement to service connection.  As the veteran 
expressed disagreement with the initial rating, 10 percent, 
assigned to this disability, VA has considered the medical 
evidence throughout the pendency of this appeal to ascertain 
what the level of disability was at various stages up until 
August 12, 1997, when the 40 percent rating was made 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The law provides that the effective date of an award of 
disability compensation is fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of 
application therefore, unless the application is received 
within one year from the veteran's release from active duty.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The evidence shows 
that the veteran was released from her second period of 
active duty in August 1994.  She filed her claims of service 
connection in October 1994, within one year from her release.  
The evidence of record regarding her back disability reflects 
that during service she was treated for complaints of back 
pain characterized as muscle strain, low back pain, and 
mechanical low back pain.  The report prepared incident to 
the veteran's separation examination noted a report of a 
herniated disc in 1992 with sciatica and no surgery, but the 
clinical evaluation of the spine upon separation from active 
duty was that it was normal.  

The next evidence regarding the back disability is found in 
the April 1995 VA compensation and pension examination.  As 
noted above, it appears this examination was performed 
without the benefit of the veteran's claims folder, but the 
Board will consider the examination for purposes of 
identifying the symptoms from which the veteran suffered on 
the date of that examination.  On the date of that 
examination the veteran told the examiner she had a computer 
assisted tomography (CAT) scan in 1992-1993, and learned she 
had a bulging disc at L5-S1.  She had intermittent, radiating 
pain if she stood in one spot.  She reported she got pain 
relief using Motrin, that she did not exercise, and that 
surgery was not indicated.  Upon examination in April 1995 
she exhibited normal strength in the upper and lower 
extremities, with normal range of motion and tone.  The iliac 
crests were symmetrical in height, she had normal lordosis, 
no scoliosis and no paralumbar spasm.  Range of motion 
testing was done easily, and forward flexion to 95 degrees, 
extension to 35, lateral side bending to 40 and rotation to 
35 degrees was noted.  Neurosensory testing was normal.  The 
diagnosis was degenerative changes by history on CAT scan and 
x-ray with normal clinical exam at present and subjective 
discomfort.  

Additional medical evidence addressing the back disability 
was received in November 1996 and in the August 1997 VA 
examination, and is discussed in detail above.  In short, 
however, it shows that not until the August 1997 VA 
examination was there medical evidence that was sufficient to 
form a basis for a finding that the symptoms and 
manifestations of impairment attributed to the veteran's back 
disability was of such severity as to warrant a rating of 
more than 10 percent under VA's rating schedule.  

The Board finds that the medical evidence up until August 12, 
1997, showed that the impairment caused by the veteran's back 
disability was most accurately characterized as slight 
subjective symptoms only.  Accordingly, compensable ratings 
were not warranted under Diagnostic Codes 5292, 5294, or 5295 
up until August 12, 1997.  However, under Diagnostic Code 
5003, a 10 percent rating was warranted because there was x-
ray evidence of degenerative changes at L5-S1 and in the 
veteran's left knee.  As the claim for service connection was 
filed within one year from the date of the veteran's 
separation from active duty, and as the evidence of record at 
that time showed x-ray evidence of degenerative changes in 
two major joints, the effective date for the resulting award 
of 10 percent was properly set at the first day of the first 
month following separation.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. §§ 3.400(b)(2); 4.71a, Diagnostic Code 5003.  As 
the evidence developed during the pendency of the veteran's 
claim for a higher initial rating did not support a higher 
rating until August 12, 1997, an effective date earlier than 
August 12, 1997, for the 40 percent rating is not supported 
by the record.  

Based on the foregoing, an earlier effective date for the 
veteran's 40 percent rating for her back disability is not 
warranted.  

Entitlement to an increased disability rating for the 
veteran's 
service-connected left knee injury, status post anterior 
cruciate ligament reconstruction with degenerative changes.  
The veteran claimed service connection for her knee 
disability in October 1994.  That claim was granted in August 
1995, and, because the manifestations of disability did not 
warrant compensable ratings based on limitation of motion, 
the knee disability was combined with her service-connected 
back disability for a 10 percent rating based on the 
degenerative arthritis found on x-rays.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5003.  She expressed disagreement with 
the initial rating, asserting she experiences limited motion 
due to that disability.  She was provided a SOC, and 
perfected her appeal regarding that claim by filing a 
substantive appeal in October 1996 in which she further 
explained the limitations she experiences due to the knee 
disability.  

In November 1996 she submitted private medical records that 
were interpreted to show that she has a markedly limited 
capacity to kneel or to squat, and that stair climbing should 
be minimal.  She was reportedly capable of performing 
sedentary work, primarily seated, with an allowance of 
frequent position changes, and she can lift, push or pull up 
to 15 pounds of weight.  It was not clear from that report to 
what extent the limitations noted were due to her back 
disability as opposed to her left knee disability, however.  

A VA compensation and pension examination conducted in August 
1997 following review of the veteran's claims folder reported 
the veteran's history of left knee pain that began in 1986, 
and anterior cruciate ligament reconstruction done in 1989 
that did not fully restore the knee.  She reported that her 
knee gives out from time to time, with painful flare-ups once 
every two weeks.  She indicated the pain increased when she 
used stairs, and that she avoided doing so, as well as 
bending and squatting.  Lifting anything over 12 pounds 
aggravated the knee, as did weather changes.  She used to 
treat the knee with Motrin for flare-ups, but that medication 
caused gastrointestinal upset and so she discontinued its 
use.  The last flare-up of her knee occurred the month before 
the examination, and lasted for one or two days.  Upon 
examination in August 1997, the circumference of the left 
knee was 39.5 cm, and that of the right knee was 38 cm.  
Range of motion was 0 to 120 degrees, extension to flexion.  
After repeated active and passive motion, range of motion was 
retested with the same results.  Tenderness was detected on 
patellofemoral compression behind the kneecap, the ligaments 
were stable, strength was normal, and there was a negative 
anterior Drawer sign.  X-rays showed no degenerative changes.  
The examiner's diagnosis was history of injury, status post 
arthroscopic surgery with anterior cruciate ligament 
reconstruction, residuals of well-healed scar and limited 
motion, no degenerative changes on x-ray.  The examiner 
addressed the concerns found in DeLuca, and 38 C.F.R. §§ 4.40 
and 4.45, noting no additional loss of range of motion 
because of pain with use and with flare-ups, and no weakness, 
impaired endurance or incoordination.  

As set out above, the veteran disagreed with the initial 
rating assigned to her left knee disability.  Accordingly, 
the Board will consider whether a higher rating is 
appropriate at any time during the pendency of this claim, 
which will include consideration of the propriety of staged 
ratings discussed in Fenderson.  The evidence of record in 
1995 showed the veteran had complaints of pain and stiffness, 
but that range of motion was normal.  The rating schedule 
provides that a rating higher than 10 percent is warranted, 
when there is no evidence of limitation of motion, if there 
is x-ray evidence of degenerative arthritis involving two or 
more major joints or two or more minor joint groups.  In this 
case, when the claim was first filed there was no limitation 
of motion noted in the veteran's knee; as there was also no 
limitation of motion noted in her back, but x-ray evidence of 
arthritis in those two major joints, the 10 percent rating 
was properly assigned based on the medical evidence then of 
record.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Not until the VA compensation and pension examination 
conducted in August 1997 was there medical evidence of 
additional pathology that substantiated limitation of motion, 
albeit a noncompensable limitation of motion, of the left 
knee, when the examiner noted motion limited to 120 degrees, 
as well as tenderness on palpation of the patella.  To 
ascertain whether the limitation of motion is compensable 
under the diagnostic codes that rate disability of the knee 
on that basis, the Board notes that under neither Diagnostic 
Code 5260, which rates limitation of flexion of the leg, nor 
Diagnostic Code 5261, which rates limitation of extension of 
the leg, is that a compensable limitation of motion.  
38 C.F.R. § 4.71a.  Accordingly, the Board must consider, as 
did the RO, whether the noncompensable limitation of motion 
otherwise establishes entitlement to a compensable rating 
under Diagnostic Code 5003.  As the noncompensable limitation 
of motion of the knee involves only one major joint group, a 
rating of 10 percent is warranted under Diagnostic Code 5003.  
However, there is no indication the veteran exhibits other 
symptoms of disability of the knee that would warrant a 
higher rating.  

In so concluding, the Board has considered all possibly 
applicable diagnostic codes, including Diagnostic Code 5257, 
which rates other impairments of the knee.  The medical 
evidence does not suggest the veteran experiences knee 
subluxation or instability.  Similarly, there is no evidence 
that the veteran has symptoms comparable with muscle injury 
of the knee, so the diagnostic codes that rate muscle 
injuries are not for consideration.  This decision is made 
based on consideration of all possibly applicable 
regulations, including 38 C.F.R. §§ 4.40, 4.45 and 4.59.  As 
noted above by the VA examiner in 1997, there is no evidence 
of additional functional loss due to pain with regard to the 
veteran's knee.  

Furthermore, as there is no medical evidence of record that 
the veteran had limitation of motion prior to August 12, 
1997, there is no basis in the record upon which to assign a 
disability rating of more than 10 percent at any time during 
the pendency of this claim.  Fenderson.  

With regard to appellant's assertions addressing DeLuca and 
38 C.F.R. §§ 4.40 and 4.45, the Board acknowledges the 
appellant's complaints of limitations due to pain that result 
in functional loss.  However, the examiner in 1997 indicated 
there was no pathology to support the veteran's complaints of 
functional loss due to pain.  Further consideration of the 
veteran's complaints in this regard, without pathological 
findings of additional functional impairment, would therefore 
be duplicative.   

Based on the foregoing, the Board concludes that a disability 
rating of more than 10 percent for the veteran's service-
connected left knee disability is not warranted.  


ORDER

A well-grounded claim of entitlement to service connection 
for tarsal tunnel syndrome of the left foot secondary to the 
veteran's service-connected left knee disability not having 
been submitted, service connection is denied.  

A disability rating of more than 40 percent for the veteran's 
service-connected lumbosacral strain with limited motion is 
not warranted, and the appeal is denied.  

An effective date earlier than August 12, 1997, for the 40 
percent disability rating of the veteran's service-connected 
lumbosacral strain is not warranted, and the appeal is 
denied.  

A disability rating of more than 10 percent for the veteran's 
service-connected left knee injury, status post anterior 
cruciate ligament reconstruction, is not warranted, and the 
appeal is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

